Action to recover on a policy of insurance for the loss of money sustained by the assured in a payroll robbery. The policy provided that the custodian of the payroll money be in actual care and custody of the property insured. At the time of the robbery the property was on the person of a guard who accompanied the custodian. On conceded facts summary judgment *890was granted in favor of defendant in the City Court of the City of New York, County of Kings, and the judgment and two intermediate orders were affirmed by the order of the Appellate Term. The appeal is by permission of this court from the order of the Appellate Term. Order unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ. [167 Misc. 875.]